DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-11, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirumala (US 2012/0192575 A1) and in view of Newman (US 5,829,257 A) and further in view of Broadbent (US 2008/0125882 A1).
In regards to claims 1 and 12, Tirumala teaches an ice maker for forming ice (ice making machine 20, see fig. 1 and paragraph 39), and a method of determining if maintenance of an ice maker is required (ice making machine 20 operating at normal and safe modes and detecting faults, see figs. 1-3, abstract and paragraph 5), the ice maker comprising: a refrigeration system (30, 32, 34) comprising a condenser (32), and an evaporator (34), wherein the condenser and evaporator are in fluid communication (refrigerant flowing through condenser, evaporator and refrigeration system, see paragraph 39); a water system comprising a water filter and a sump (water reservoir 28, see fig. 1) to hold water to be made into ice (water supplied from 28 to ice maker, see paragraph 39); and a control system (at least 24, 26, 90, 92, see fig. 1) comprising a controller (at least controller 24, 50, see fig. 2) configured to: direct the ice maker to conduct an initial set of ice making cycles (controller continuously performs plurality of normal mode ice making cycles 60 until a failure is detected, see figs. 2 and paragraphs 23-25, 45, and 17-18; and processor 50 performs X number of freeze cycles, and corresponding number of harvest cycles, see paragraph 45), wherein the ice maker makes one batch of ice during each ice making cycle (each normal mode ice making cycle includes an ice freeze cycle and leads to an ice harvest cycle, see paragraph 24, where ice freeze and harvest indicate completion of at least a batch of ice), the initial set of ice making cycles comprising a plurality of consecutively conducted ice making cycles (performing plurality of normal mode ice making cycles 60 until a failure is detected, see figs. 2 and paragraphs 23-25 and 51) and the initial set of ice making cycles comprising the first ice making cycles conducted by the ice maker (normal mode ice making cycles along with freeze and harvest cycles performed before detecting a fault and before performing safe mode cycles, see claim 1); and set at least one alarm parameter at point in time after the initial set of ice making cycles is complete (set valve open time during a safe mode cycle 62 that follows previous X number of historic normal mode ice making cycles, see fig. 3 and paragraph 50) based on conditions (based on valve on time of previous X number of freeze cycles, see block 82, fig. 3 and paragraph 50) at the point in time after the initial set of ice making cycles is complete (plurality of normal mode cycles performed until a fault is detected, see paragraphs 23-25, and X number of freeze cycles suggest plurality of corresponding harvest and hence ice making cycles, see fig. 3).
However, Tirumala does not explicitly teach a compressor as part of the refrigeration system, fluidly communicating with condenser and evaporator by refrigerant lines; and a water filter as part of the water system.
Newman teaches an ice making apparatus (100) including a refrigeration system comprising a compressor (154), and a condenser (160), evaporator (146); wherein the compressor, condenser and evaporator are in fluid communication by one or more refrigerant lines (by lines 162, 164, 150, see fig. 1); the water system includes a sump (104) to hold water (see fig. 1 and col. 2, lines 19-24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a compressor in fluid communication with the condenser and the evaporator by refrigerant lines as taught by Newman to the refrigeration system in the apparatus/method of Tirumala in order to continuously and efficiently perform ice forming and cooling operations with the help of the refrigeration system by supplying refrigerant to the evaporator.
Tirumala also does not explicitly teach a water filter as part of the water system.
However, Tirumala does not explicitly teach a compressor as part of the refrigeration system, fluidly communicating with condenser and evaporator by refrigerant lines; and a water filter as part of the water system.
Broadbent teaches an ice maker for forming ice (10), the ice maker comprising: a refrigeration system (see paragraph 42); a water system comprising a water filter (water filters as part of ice making water system, see paragraph 40); and a control system comprising a controller (electronic monitoring device 14) configured to: direct the ice maker to conduct an initial set of ice making cycles (microprocessor determining freeze/harvest times for a number of freeze/harvest cycles, see paragraph 9), wherein the ice maker makes one batch of ice during each ice making cycle (i.e. one harvest cycle), the initial set of ice making cycles comprising a plurality of consecutively conducted ice making cycles (ice production data for plurality of ice making cycles stored in the microprocessor, implies performing plurality of ice making cycles, see paragraphs 9-10) and the initial set of ice making cycles comprising the first ice making cycles conducted by the ice maker (conducted by ice making device, see paragraph 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a water filter as taught by Broadbent to the water system in the apparatus/method of Tirumala in order to remove biological contaminants from the water and track the contaminants in the ice making water.
In regards to claims 2 and 13, Tirumala teaches that the controller is configured to set at least two alarm parameters (processor 50 sets freeze cycle time as the average freeze cycle time based on previous X freeze cycles for an ITP fault; and sets open time of the water valve based on aggregate average of water valve for previous X freeze cycles, see block 82, fig. 3 and paragraph 50) at a point in time after the initial set of ice making cycles is complete (safe mode cycle 62 after completion of normal mode ice making cycles until a fault is detected, see paragraphs 5, 23-25; and figs. 2-3).
However, Tirumala does not explicitly teach setting a third alarm parameter after ice making.
Broadbent teaches that the controller (at least 14) is configured to set at least three alarm parameters (setting maximum harvest time, minimum harvest time, maximum freeze time, and a minimum freeze time, see fig. 2 and paragraph 61) at a point in time after the initial ice making cycles (monitoring device 14 captures the number of energizations per day which is equivalent to the batches of ice produced per day while running ice making machine, see paragraphs 10-11 and 42; and fig. 2; where valve operation and duration precedes logging harvest or freeze times, see steps 54, 66 after step 52, see fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tirumala as modified by introducing at least three more alarm parameters of setting maximum and minimum harvest and freeze times as taught by Broadbent after the initial set of ice making cycles in the apparatus/method of Tirumala as modified in order to monitor the state of the ice machines by the service company so the ice machine can be reconfigured or repaired before the end user realizes malfunction at the ice machines (see abstract, Broadbent).
In regards to claims 3 and 14, Tirumala teaches that the controller is configured to automatically set the at least one alarm parameter based on a control input received by the controller after the initial set of ice making cycles (processor 50 sets freeze time and valve open time at step 82 based on the failure detected by the controller for WLP 40 and/or ITP 42, see paragraphs 46, 50; and fig. 3).
In regards to claims 4 and 15, Tirumala teaches that the ice maker comprises at least one of a harvest sensor, a water level sensor (water level probe WLP 40), and a temperature sensor configured to provide the control input (processor 50 sets freeze time and valve open time at step 82 based on the failure detected by the controller for WLP 40 and/or ITP 42, see paragraphs 46, 50; and fig. 3).
In regards to claim 5, Tirumala teaches that the controller has a data connection to a remote electronic device (controller 24 makes connection 48 with user interface 26, see fig. 1 and paragraphs 40-41, 43).
In regards to claim 6, Tirumala does not explicitly teach that the remote device is a portable electronic device.
However, Broadbent teaches that the controller is configured to communicate with a portable electronic device (remote computer 20 receiving information from 14, see paragraphs 48-49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a computer that communicates with the controller as taught by Broadbent as a portable electronic remote device to communicating with the controller for the ice maker of Tirumala as modified in order to save and analyze the ice machine data at a remote location and allow the user to communicate the results and commands with the controller of the ice maker from variety of locations due to the electronic device being portable.
In regards to claims 8 and 17, Tirumala teaches that the controller sets the alarm parameter by setting at least one of a baseline freeze time (average freeze cycle time based on X number of previous cycles), a baseline harvest time, and a baseline fill time (processor 50 sets freeze cycle time as the average freeze cycle time based on previous X freeze cycles for at ITP fault; see block 82, fig. 3 and paragraph 50; where the freeze cycle freeze time is based on the average freeze time for previous cycles, which is the operating baseline freeze cycle time, see abstract).
In regards to claims 9 and 18, Tirumala as modified teaches the limitations of claim 9 and further discloses that the controller is further configured to direct the ice maker to conduct a plurality of subsequent ice making cycles after setting the alarm parameter (after steps 82, 84, 70 and 86, see fig. 3; the controller directs ice making machine to perform normal mode ice making cycles until a new fault occurs, see paragraph 51; and repeats the process of performing subsequent ice making cycles, see fig. 3). Broadbent also teaches repeating the ice making cycles after setting the harvest and freeze times (see conclusion of steps 58, 64, and 70; and repeating ice making cycle with bin switch being open at step 50, see fig. 2 and paragraph 60).
In regards to claims 10 and 19, Tirumala as modified teaches the limitations of claim 10 and further discloses that the controller executes subsequent freeze and harvest cycles after the fault (see step 80, fig. 3 and paragraph 8); however, Tirumala does not explicitly teach comparing at least one of a measured harvest time, a measured freeze time, and a measured fill time of each of the plurality of subsequent ice making cycles to said at least one of the baseline freeze time, the baseline harvest time, and the baseline fill time.
However, Broadbent teaches that the controller is configured to compare at least one of a measured harvest time (see block 54-60), a measured freeze time (66-72), and a measured fill time of each of the plurality of subsequent ice making cycles (after each closing of bin switch at step 50, which indicate subsequent ice making cycles, see paragraph 60) to said at least one of the baseline freeze time, the baseline harvest time, and the baseline fill time (current measured harvest and freeze times compared to the predetermined maximum and minimum range of the harvest and freeze times at blocks 56, 60, 68, and 72, see fig. 2 and paragraphs 61-62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tirumala as modified by comparing at least one of a measured harvest time and a measured freeze time to said at least one of the baseline harvest time, and the baseline freeze time as taught by Broadbent for each of the plurality of subsequent ice making cycles in the apparatus/method of Tirumala as modified in order to determine the time periods of the current harvest and freeze cycle and to maintain the current harvest and freeze cycles within the permissible time range between the maximum and minimum harvest and freeze cycle times for efficient and product ice making, freezing and harvesting cycles.
In regards to claims 11 and 20, Tirumala as modified teaches the limitations of claim 11 except that the controller is configured to push a notification to a portable electronic device after determining that the measured harvest time, the measured freeze time, or the measured fill time is excessive based on said comparison to said baseline freeze time, the baseline harvest time, or the baseline fill time.
However, Broadbent teaches that the controller is configured to push a notification to a portable electronic device (remote computer 20 receiving call-out information from monitoring device 14, through steps 58, 64, 70, see fig. 2 and paragraphs 61-62) after determining that the at least one of the measured harvest time, the measured freeze time, and the measured fill time is excessive based on said comparison to said at least one of the baseline freeze time, the baseline harvest time, and the baseline fill time (monitoring device 14 proceeds to call-out at steps 58, 64, and 70 based on harvest and freeze times exceeding the range of maximum and minimum harvest and freeze times at steps 56, 68, 60, or 72, see fig. 2 and paragraphs 61-62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tirumala as modified by configuring to push a notification to a portable electronic device after determining that the measured harvest time or the measured freeze time is excessive in comparison to the baseline freeze time or the baseline harvest time as taught by Broadbent for at least one of the plurality of subsequent ice making cycles in the apparatus/method of Tirumala as modified in order to quickly and efficiently notify the service company about the possibility of ice machine malfunctions before the end user realizes the machine failures (see abstract, Broadbent) and to allow the computer to receive the cycle times and counts and make a determination about calling service personal to address any issues with the ice machine (see paragraphs 23, 57).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirumala in view of Newman and Broadbent as applied to claims 5 and 12 respectively above and further in view of Metzger (US 7,062,892 B2).
In regards to claim 7, Tirumala does not explicitly teach that the remote device is a remote server.
However, Metzger teaches an ice processing machine where a processor (104) transmits data to a server (144, see claims 8, 18 and fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a server that communicates with a processor as taught by Metzger as a remote electronic device server to communicating with the controller in the apparatus/method of Tirumala as modified in order to allow remote users to access data on the server from a remote location and save and analyze the ice machine data at a remote location and allow the user(s) to communicate the results and commands with the controller of the ice maker from variety of remote locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027. The examiner can normally be reached M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/NELSON J NIEVES/Primary Examiner, Art Unit 3763